Title: From John Adams to Elkanah Watson, 20 June 1820
From: Adams, John
To: Watson, Elkanah



dear Sir
Montezillo June 20th. 1820

your favour of the 10th. is received—I remember that a Woman came to me in London with a Book she wished me to buy—it was Carvers Travels—she said she was his Widow that he had left her the Property in his this Book—and that she had little else to support her—with much Pyrrhonism concerning the Veracity of her intentions as well as in the historical facts—as in the Work itself—I though it a dear Bargan at a Crown—but she asked a Guina and I gave it without asking many questions I knew the Name and Character of Carver as a Partisan Officer and a Captain of a Company of Rangers in the French War—in which the Reputation of his services was fair—The Book purporting to be the production of an American—though I had little faith in it—I wished to posses it—I may have been too uncharitable both to Carver, and his Dosey—
But I did not then believe in the sincerity of either—she received the guina with an Arch look of exultation which appeared to me to imply as much as if she had said I have made a handsom, trick profit by a very clever trick—upon the credulity of a Simple American who knows nothing of the World—what I said to you upon the occasion I do not remember—but I certainly thought Carvers had picked up many of his Anecdotes from Wandering and Romantic Indians—I have not looked into the Volume since that time, and Remember very little of its Contents—
Your history of Canals—and Modern Agricultural Society, will be very acceptable—by what ever Channel it arrives—it may come by the Mail as certainly, and as conveniently as by any private hand—
I am Sir with pleasing recollections of our former intercourse, in various Countries— / and with much esteem / your friend & humble / Servant
